ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 06/17/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Michael J. Shea on August 10, 2022.
Instructions to amend the application were as follows:
Claims 1, 2, 4, 6, 11-17, 21, 22 to be amended as follows:
CLAIM 1 (Currently Amended): An electronic device comprising: 
a communication interface comprising communication circuitry; 
a memory; and 
at least one processor operatively coupled to the communication interface and the memory, wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device to: 
receive, using the communication interface, stress-related information relating to a stress level of a user from at least one user-associated collecting sensor device; 
identify meditation content corresponding to the stress level of the user and an execution environment for executing the meditation content, based at least in part on the received stress-related information; 
identify at least one executing device for executing the identified meditation content and providing the identified execution environment; and  
control the least one executing device to execute the identified meditation content and provide the identified execution environment, 
wherein control of the at least one executing device is based on receiving, using the communication interface, notification that the at least one collecting device enters a [[predetermined registration]] previously registered area;
wherein the previously registered area is a place for playing the meditation content in a recommended environment created by the at least one executing device; and
the processor further configured to control the at least one collecting device, using the communication interface, to provide guide information which guides the user of the at least one collecting device to the previously registered area, based on the at least one collecting device not entering the previously registered area or based on that the at least one collecting device being within a specified proximity to the previously registered area.

CLAIM 2 (Currently Amended): The electronic device of claim 1, wherein the memory is configured to store meta information associating stress levels to each  of a plurality of different meditation contents, and wherein the instructions, when executed, cause the processor to control the electronic device to: identify the meditation content corresponding to the stress level of the user based at least in part on a comparison result of the received stress-related information and the stored meta information.  

CLAIM 4 (Currently Amended): The electronic device of claim 2, wherein the meta information stored in the memory further comprises supplementary information including at least one of user-related information, user state-related information, or environment-related information, and wherein the instructions, when executed, cause the processor to control the electronic device to: based on receiving the supplementary information of the user from the at least one collecting device using the communication interface, identify the meditation content based at least in part on  a comparison result of the received stress-related information and the received supplementary information and the stored meta information.  

CLAIM 6 (Currently Amended): The electronic device of claim 5, wherein the instructions, when executed, cause the processor to: 
based on identifying first meditation content according to the received stress-related information, control at least one first executing device to execute the first meditation content and at least one second executing device to provide a first environment in the [[registration]] registered area; and 
based on identifying second meditation content according to the received stress-related information, control the at least one first executing device to execute the second meditation content and the at least one second executing device to provide a second environment in the registration registered area different from the first environment.  

CLAIM 11 (Currently Amended): A method of operating an electronic device, the method comprising: 
receiving, via a communication interface of the electronic device, stress-related information relating to a stress level of a user from at least one user-associated collecting sensor device; 
identifying meditation content corresponding to the stress level of the user and an execution environment for executing the meditation content, based at least in part on the received stress-related information; 
identifying at least one executing device for executing the identified meditation content and providing the identified execution environment; and 
controlling the at least one executing device to execute the meditation content and provide the execution environment, 
wherein control of the at least one executing device is based on receiving, using the communication interface, notification that the at least one collecting device enters a [[predetermined registration]] previously registered area;
wherein the previously registered area is a place for playing the meditation content in a recommended environment created by the at least one executing device; and
controlling the at least one collecting device, via a processor, using the communication interface, to provide guide information which guides the user of the at least one collecting device to the previously registered area, based on the at least one collecting device not entering the previously registered area or based on that the at least one collecting device being within a specified proximity to the previously registered area.  

CLAIM 12(Currently Amended): The method of claim 11, wherein the step of identifying the meditation content comprises identifying the meditation content corresponding to the stress level of the user based at least in part on a comparison result of the received stress-related information and previously stored meta information, and the meta information comprises information associating stress levels to each of a plurality of different meditation contents.  

CLAIM 13 (Currently Amended): The method of claim 12, wherein the step of identifying the meditation content comprises: based on the received stress-related information representing user stress of a first level, identifying first meditation content from among the plurality of meditation contents; and based on the received stress-related information representing user stress of a second level different from the first level, identifying second meditation content from among the plurality of meditation contents, the second meditation content being different from the first meditation content.  

CLAIM 14 (Currently Amended): The method of claim 12, wherein the meta information further comprises supplementary information including at least one of user-related information, user state-related information, or environment-related information, and 
wherein the step of identifying the meditation content comprises, based on receiving the supplementary information of the user from the at least one collecting device, identifying the meditation content based at least in part on a comparison result of the received stress-related information and the received supplementary information and the stored meta information.  

CLAIM 15. (Currently Amended): The method of claim 11, wherein the step of identifying the at least one executing device is based at least in part on a comparison result of the received stress-related information and [[the]] meta information, and the meta information comprises information associating stress levels and recommended environments to each of a plurality of different meditation contents.  

CLAIM 16. (Currently Amended): The method of claim 15, further comprising:
based on identifying first meditation content according to the received stress-related information,registered area; and based on identifying second meditation content according to the received stress-related information controlling the least one first executing device to execute the second meditation content and the at least one second executing device to provide a second environment in the [[registration]] registered area different from the first environment.  

CLAIM 17. (Currently Amended): The method of claim 11, wherein the stress-related information further comprises stress-type information, and the method further comprises: identifying the meditation content based at least in part on the stress-type information.  

CLAIM 21. (Canceled) 
CLAIM 22. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious an electronic device comprising: … at least one processor operatively coupled to the communication interface and the memory, wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device to: receive, using the communication interface, stress-related information relating to a stress level of a user from at least one user-associated collecting sensor device; identify meditation content corresponding to the stress level of the user and an execution environment for executing the meditation content, based at least in part on the received stress-related information; identify at least one executing device for executing the identified meditation content and providing the identified execution environment; and  control the least one executing device to execute the identified meditation content and provide the identified execution environment, wherein control of the at least one executing device is based on receiving, using the communication interface, notification that the at least one collecting device enters a previously registered area; wherein the previously registered area is a place for playing the meditation content in a recommended environment created by the at least one executing device; and the processor further configured to control the at least one collecting device, using the communication interface, to provide guide information which guides the user of the at least one collecting device to the previously registered area, based on the at least one collecting device not entering the previously registered area or based on that the at least one collecting device being within a specified proximity to the previously registered area including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 1. 
As per independent Claim 11, the prior art of record fails to disclose or render obvious a method …comprising: receiving, via a communication interface of the electronic device, stress-related information relating to a stress level of a user from at least one user-associated collecting sensor device; identifying meditation content corresponding to the stress level of the user and an execution environment for executing the meditation content, based at least in part on the received stress-related information; identifying at least one executing device for executing the identified meditation content and providing the identified execution environment; and controlling the at least one executing device to execute the meditation content and provide the execution environment, wherein control of the at least one executing device is based on receiving, using the communication interface, notification that the at least one collecting device enters a previously registered area; wherein the previously registered area is a place for playing the meditation content in a recommended environment created by the at least one executing device; and controlling the at least one collecting device, via a processor, using the communication interface, to provide guide information which guides the user of the at least one collecting device to the previously registered area, based on the at least one collecting device not entering the previously registered area or based on that the at least one collecting device being within a specified proximity to the previously registered area including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 11. 
Prior art US 20160228640 A1 to Pindado; Jesus et al. discloses system can include one or more sensors that detect a condition of one or more persons or subjects and use that information to change the operation of the system or a device in communication with the system. More specifically, Pindado discloses system for controlling environmental parameters that include one or more body worn sensor devices that detect and report one or more physical, physiological, or biological parameters of a person in an environment. The sensor devices communicate sensor data indicative of the one or more physical, physiological, or biological parameters of a person to a hub that processes the data and communicates with one or more devices or systems that can be used to change environmental. In some embodiments, the environment includes a device or machine and the hub can communicate with the device or machine to cause a change in the operation or function of the device or machine for example, the machine can be caused to stop or slow down in response to sensor data indicating that the operator is experiencing stress.
Prior art US 20140172910 A1 to Jung; Woochul et al. discloses a music recommendation system and method that reduce stress of a driver. More specifically, Jung a music recommendation system and method that includes a processor that is configured to collect kinetic information and control information of a vehicle. In addition, the processor is configured to generate stress information of a driver by processing the kinetic information and the control information and extract physical properties of a music by performing an audio signal process on the music file and extract an emotional property that corresponds to the physical properties of the music. The processor is further configured to connect and store the music information of the music file and the emotional property of the music and search music that corresponds to the stress information to recommend the music for the driver.
Prior art US 20170273612 A1 to Kim; Sungyup et al. discloses a mobile terminal capable of calculating a stress index based on a user's biometric information, and a method for controlling the device. More specifically, Kim discloses a mobile terminal and a control method comprising: a detection unit for monitoring a stress index on the basis of a user's biometric information and detecting a first interval where the rate of change at which an increased stress index decreases exceeds a reference range; a storage unit for storing context information corresponding to the detected first interval; and a control unit for, when a second interval where the rate of change at which the increased stress index decreases is less than the reference range occurs, generating stress relief information using the stored context information and outputting the generated stress relief information.
Prior art US 20050122943 A1 to Hyun, Eun-Hee et al. discloses a SIP (a session initiation protocol) based user mobility providing apparatus and method using user location information obtained by a sensing apparatus. More specifically, Hyun discloses SIP-based user mobility service providing apparatus and method using user position information obtained by a sensing apparatus. When a user enters a specific region, a gateway including a sensing management module carries out SIP registration for several terminals existing in the specific region in place of user agents of the terminals. The sensing management module transmits a SIP registration message to a SIP proxy server and notifies the terminals of the completion of SIP registration. Then, the user receives a call using the same kind of a terminal as a specific terminal previously set on the basis of a user's preferences among the terminals in the specific region.
US 20150324701 A1 to Park et al for discloses a sensory effect representation apparatus including a collection unit configured to collect user status information about a user status, a storage unit configured to store sensory effects; an analysis unit configured to analyze the user status information to generate a user status prediction pattern, a sensory effect recommendation unit configured to recommend a sensory effect such as meditation corresponding to the user status prediction pattern, from among the stored sensory effects; and a sensory effect provision unit configured to read a sensory effect corresponding to the sensory effect prediction pattern, from the storage unit and provide the read sensory effect appropriate for a user.
US 20050215848 A1 to Lorenzato, Raymond M. discloses a method and apparatus for providing sound or visual cues to provide the synchronization in time of groups of individuals in meditation, contemplation, prayer and physical movement. The sound or visual temporal cues can be integrated into wristwatches, clocks, communication devices such as phones, networked computer devices including computers, entertainment processes including television and radio broadcasting, and information management tools such as PDAs, or be integrated into an appliance dedicated for the purpose of synchronizing said activities similar.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent device claim 1 and independent method claim 11 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-9 which depend upon independent base claim 1, dependent claims 2-9 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 12-19 which depend upon independent base claim 11, dependent claims 12-19 are allowable due to their direct/indirect dependency on allowable base claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            August 10, 2022